Farmer, J.
Where an administrator agrees that one of the heirs may occupy a farm belonging to the succession free of rent, on condition that he will keep the place in repair, and after the death of said administrator a new one is appointed, the latter cannot recover rent from said heir. He is bound by the acts of his predecessor. But Mayo, J., concurring: “ I cannot assent to the doctrine that an administrator can place a farm belonging to the succession in possession of any person free of rent. I concur on the ground that the property was not worth more rent than the expense of keeping it repaired.”